  Case 2:19-cv-09120-BWA-JCW Document 5-1 Filed 04/10/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA




LUKE FONTANA,

                                Plaintiff,
                                                  CIVIL ACTION NO.: 19-cv-9120
                       v.

The CITY OF NEW ORLEANS; MAYOR                    JUDGE ASHE
LATOYA CANTRELL, in her official
capacity, MICHAEL HARRISON, FORMER
SUPERINTENDENT OF THE NEW                         MAGISTRATE JUDGE WILKINSON
ORLEANS POLICE DEPARTMENT, in his
official capacity; SHAUN FERGUSON,
SUPERINTENDENT OF THE NEW
ORLEANS POLICE DEPARTMENT, in his
official capacity, and NEW ORLEANS
POLICE OFFICERS BARRY SCHECHTER,
SIDNEY JACKSON, JR. and ANTHONY
BAKEWELL, in their official capacities,


                                   Defendants.

                               CONSENT AGREEMENT

   NOW COME THE PARTIES to the above captioned matter and advise the Court that

Defendants have agreed that the City and the New Orleans Police Department will not

enforce the Clean Zone ordinance or other municipal ordinances against Mr. Fontana for

engaging in speech on behalf of Save Our Wetlands at the 2019 French Quarter Festival. In

consideration of this agreement Plaintiff is not filing for a temporary restraining order with

this Court.

   The Parties further agree that representatives, employees, or any agent of the City of New

Orleans, including the New Orleans Police Department shall not interfere with, harass,
  Case 2:19-cv-09120-BWA-JCW Document 5-1 Filed 04/10/19 Page 2 of 3



intimidate, or obstruct Plaintiff or members or representatives of Save Our Wetlands, Inc.

from, or arrest such members for, the distribution of informational literature or pamphlets to,

and/or enlisting new members from, the general public who are attending the French Quarter

Festival provided that the members or representatives of Plaintiff remain on public property

and do not obstruct any pedestrian or vehicular passageway, Further, Plaintiff will remain a

distance of 75 feet from the entrances to Woldenberg Park, Jackson Square, the U.S. Mint,

and the French Market. Further, Plaintiff will remain a distance of 75 feet from any

performance stage.

    The Parties further agree that Plaintiff shall not be immune from arrest and/or prosecution

for violation of any other laws and/or ordinances.

    The Parties further specifically agree that the City does not waive any defenses,

objections or arguments that it may have as to the constitutionality of the challenged

ordinance, the actions of the Defendants, or any other matters raised by Plaintiff’s Complaint.

    This Consent Judgment is not an admission of liability or of any wrongdoing whatsoever

on the part of any party to this litigation.

                                    Respectfully submitted by:

                                    /s/ Katie Schwartzmann
                                    Katie Schwartzmann, La, Bar No. 30295
                                    Bruce Hamilton, La. Bar No. 33170
                                    ACLU Foundation of Louisiana
                                    P.O. Box 56157
                                    New Orleans, Louisiana 70156
                                    Telephone: (504) 522-0628
                                    Facsimile: (504) 613-6511
                                    Email: bhamilton@laaclu.org
                                            kschwartzmann@laaclu.org

                                    Counsel for Plaintiff
Case 2:19-cv-09120-BWA-JCW Document 5-1 Filed 04/10/19 Page 3 of 3



                        /s/ Mark D. Macnamara              .
                        Mark Daniel Macnamara, La. Bar No. 24532
                        Donesia D. Turner, La. Bar No. 23338
                        Sr. Chief Deputy City Attorney
                        Sunni J. Lebeouf, La. Bar. No. 28633
                        City Attorney
                        1300 Perdido Street
                        City Hall - Room 5e03
                        New Orleans, Louisiana 70112
                        Telephone: (504) 658-9800
                        Facsimile: (504) 658-9868

                        Counsel for Defendant, City of New Orleans
